DETAILED ACTION

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 26-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite forming a list, forming sequence items relating to the list and running each of said sequence items in a preformed machine learning classifying model. 
	The limitations of forming a list, forming sequence items relating to the list and running each of said sequence items in a preformed machine learning classifying model, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components. That is, other than reciting “in a preformed machine learning classifying model” nothing in the claim precludes the step from practically being performed by a human. For example, but for the “in a preformed machine learning classifying model” language, “forming a list” in the context of this claim encompasses a human manually forming a list by tagging words and/or strings. Similarly, the limitation of forming sequence items related to the list, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human. Lastly, but for the “in a preformed machine learning classifying model” language, “running each of said sequence items” in the context of this claim encompasses a human running a program. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the “Human Activity” grouping of abstract ideas. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – running each of said sequence items in a preformed machine learning classifying model. The preformed machine learning classifying model is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of running each of said sequence items in a preformed machine learning classifying model amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And so, the claims are not patent eligible. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claims 26-44, 46, 49 and 50 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Turgeman et al, U.S. Patent Application Publication No. 2016/0307201 (hereinafter Turgeman).
	Regarding claim 26, Turgeman discloses a method for detecting an occurrence of an online event comprising:
	retrieving a data item from online sources (see paragraph 0046);
	forming a list by tagging words and/or strings within the data item according to predefined attributes such that said list comprises the words and/or strings with their corresponding attributes (see paragraph 0049);
	forming sequence items relating to the list according to a predefined criterion such that each sequence item comprises at least said list and optionally additional performed lists that have been formed in the same manner as said list and that have a shared concept with said list according to the predefined criterion (see paragraph 0053); and
	running each of said sequence items in a preformed machine learning classifying model that outputs a determination if there is an occurrence of the online event or not (see paragraph 0054). 

	Regarding claim 27, see paragraph 0021.
	Regarding claim 28, see paragraph 0063.
	Regarding claim 29, see paragraph 0042.
	Regarding claim 30, see paragraph 0042.
	Regarding claim 31, see paragraph 0042.
	Regarding claim 32, see paragraph 0047.
	Regarding claim 33, see paragraph 0053.
	Regarding claim 34, see paragraph 0054.
	Regarding claim 35, see paragraph 0054.

	Regarding claim 36, Turgeman discloses a method for generating a machine learning classifying model comprising:
	providing a plurality of lists comprising words and/or strings with corresponding predefined attributes (see paragraph 0049);
	providing a plurality of sequence items such that each sequence item comprises one or more of the lists according to a predefined criterion (see paragraph 0053); and
	generating the machine learning classifying model according to a machine learning process of the sequence items (see paragraph 0054). 

	Regarding claim 37, see paragraph 0054.
	Regarding claim 38, see paragraph 0053.
	Regarding claim 39, see paragraph 0026.
	Regarding claim 40, see paragraph 0063.
	Regarding claim 41, see paragraph 0026.
	Regarding claim 42, see paragraph 0078.	
	Regarding claim 43, see paragraph 0043.
	Regarding claim 44, see paragraph 0037.
	
	Regarding claim 49, Turgeman discloses a system for detecting the occurrence of an online event comprising:
	a database (see paragraph 0023);	
	a processing unit coupled to said database and configured to detect an occurrence of an online event comprising (see paragraph 0071):
	retrieving a data item from online sources (see paragraph 0046);
	forming a list by tagging words and/or strings within the data item according to predefined attributes such that said list comprises the words and/or strings with their corresponding attributes (see paragraph 0049); 
	forming sequence items relating to the list according to a predefined criterion such that each sequence item comprises at least said list and optionally additional performed lists stored in said database, that have been formed in the same manner as said list and that have a shared concept with said list according to the predefined criterion (see paragraph 0053); and
	running each of said sequence items in a preformed machine learning classifying model that outputs a determination if there is an occurrence of the online event or not (see paragraph 0054).

	Regarding claim 50, Turgeman discloses a system for generating a machine learning classifying model comprising:
	a database (see paragraph 0023); and
	a processing unit coupled to said database and configured to generate a machine learning classifying model comprising (see paragraph 0071):
	providing a plurality of lists stored in said database comprising words and/or strings with corresponding predefined attributes (see paragraph 0049);
	providing a plurality of sequence items stored in said database such that each sequence item comprises one or more of the lists according to a predefined criterion (see paragraph 0053); and
	generating the machine learning classifying model according to a machine learning process of the sequence items (see paragraph 0054). 
	
Allowable Subject Matter
5.	Claims 45, 47 and 48 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
August 9, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652